The offense is assault with intent to murder; the punishment confinement in the penitentiary for two years.
One question is presented for review. Appellant claims the venue was not proven. It does not appear that the question of venue was made an issue on the trial of the case. No bill of exception presenting the matter is brought forward. Article 847, C. C. P., provides in part:
"The court shall presume that the venue was proved in the court below, * * * unless such matters were made an issue in the court below, unless it affirmatively appears to the contrary by bills of exception approved by the judge of the court below, or proven up by *Page 612 
by-standers as provided by law, and duly incorporated in the transcript."
See Bolin v. State, 5 S.W.2d 998.
We may add that our examination of the statement of facts convinces us that the state proved that the offense was committed in Midland County where the trial was had.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.